Per Curiam.
This was a suit upon a contract to secure and furnish a mortgage loan in which it is alleged that the appellants breached the contract by refusing to accept the loan procured.
The cause was tried by the judge of the District Court and a jury, and resulted in a verdict and judgment in favor of appellees for $467.
Points one, two and four are that the trial court charged that if the jury found in favor of appellees the verdict should be for $46 7.
The complaint against this is that the amount of damages was a question to be determined by the jury. There is nothing before us upon which we can pass upon this question other than the state of the case which sets forth that this was the amount of damage established.
Point three is that although the judge was present the clerk of the court received the verdict. We are unable to see anything irregular or harmful in this.
*842Point five is that the clerk refused to poll the jury. There is nothing before us showing that a request to poll was made.
Point six is there was no evidence of actual damage. This has 'already been disposed of under points one, two and four. The judgment under 'review is affirmed, with costs. '